Citation Nr: 0020166	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  94-47 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for seborrheic 
dermatitis, dermatitis of the right nasolabial fold, alopecia 
areata, claimed as a skin disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from December 1982 to October 
1993.  

This appeal arose from a July 1994 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied the 
veteran's claim for service connection for headaches and 
seborrheic dermatitis, dermatitis of the right nasolabial 
fold, and alopecia arreata, claimed as a skin disorder.  


FINDINGS OF FACT

1.  Sarcoidosis is service connected.  

2.  The veteran was seen for complaints of headaches in 
service, the current diagnosis is cephalalgia and there is a 
medical opinion that the veteran's headaches were perhaps 
secondary to his sarcoidosis.  

3.  The veteran's headaches were found to be of unknown 
etiology.

4.  The veteran was seen for bilateral white vertical stretch 
marks on his abdomen, café au lait spots on his left upper 
back and his right abdomen, and his left dorsal wrist had a 
thin underlying patch of pimples in service.  The current 
diagnoses are seborrheic dermatitis, dermatitis of the right 
nasolabial fold, alopecia areata and there is a medical 
opinion that the alopecia areata was questionably secondary 
to sarcoid.  

5.  Sarcoid was totally ruled out as related to alopecia 
areata and probable seborrheic dermatitis.  



CONCLUSIONS OF LAW

1.  The claim of service connection for headaches is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's headaches were not the result of disease or 
injury, which was incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).

3.  The claim of service connection for seborrheic 
dermatitis, dermatitis of the right nasolabial fold, alopecia 
areata, claimed as a skin disorder is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's seborrheic dermatitis, dermatitis of the 
right nasolabial fold, alopecia areata was not the result of 
disease or injury, which was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The VA examined the veteran in August 1999 and it was 
determined that the veteran had sarcoidosis which was 
presently inactive.  Service connection for uveitis due to 
sarcoidosis and sarcoidosis of the lungs were granted in a 
March 2000 rating decision.  

I.  Headaches 

The Board concedes that the veteran has presented a claim, 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
there is competent medical evidence of current diagnosis of 
cephalalgia; service medical records show complaints of and 
treatment for headaches; and a VA medical opinion that such 
headaches were perhaps secondary to his sarcoidosis, which 
was later service-connected.  See Mcqueen v. West, 13 Vet. 
App. 237 (1999); Lee (Alvis) v. Brown, 10 Vet. App. 336, 339 
(1997) ("in determining well groundedness, an etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words"); cf. Gregory v. Brown, 8 Vet. App. 563, 569 (1996) 
("assuming" well-groundedness of claim when presented with 
ambiguous evidence of medical nexus (citing Grivois v. Brown, 
6 Vet. App. 136, 140 (1994)).  

The Board must determine whether the evidence supports the 
claim for service connection or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran was seen 
for complaints of headaches.  In August 1986 the veteran 
complained of severe headaches when exposed to sunlight for a 
long period of time.  Upon examination there was no head or 
eye trauma and he was referred to optometry for a routine eye 
examination.  In March 1991 the diagnosis was headaches 
secondary to stress induced by occupational problems.  The 
veteran reported recurrent headaches in December 1992 and the 
assessment was aseptic meningitis.  The computed tomography 
of his head was negative.  In February 1993 the impression 
was immunodeficiency state vs. hypersensitivity pneumonitis.  
The veteran's headache complaints increased and a Magnetic 
Resonance Image (MRI) was done.  The impression was left 
maxillary sinus disease.  He was seen for headache complaints 
in March 1993.  Frontal headaches with inflamed tender orbits 
were noted in April 1993.  The assessment was probable mild 
bilateral optic nerve head edema; APD suggested optic nerve 
dysfunction of the left eye, and that the headaches were 
migrainous.  There was no evidence of increased intracranial 
pressure.  The veteran was seen for recurrent migraine 
headaches in September 1993.  The assessment was cephalalgia.  

VA outpatient treatment records dated July 1994 to January 
1995 show that the veteran was seen for complaints of 
headaches.  The veteran did not appear acutely ill in 
September 1994.  There was no sinus tenderness and his mucosa 
was normal.  The diagnostic impression was that the headaches 
were perhaps secondary to his sarcoidosis.  The January 1995 
radiology report impression was an unremarkable head computed 
tomography without evidence of intracranial hemorrhage.

The VA examined the veteran in January 1994 and August 1999.  
In January 1994 the examination was unremarkable.  The 
diagnoses included a history of migraine headaches, fairly 
well controlled by medication.  The August 1999 neurological 
examination objective findings showed that the general 
cerebral functions were within normal limits.  Specific 
cerebral functions showed no aphasia, apraxia or agnosia.  
There was no impairment of the cranial nerves.  Normal 
coordination was noted and Romberg and tandem were negative.  
There was no dysmetria or dysinergia and no focal motor 
deficit.  The veteran's sensory system was grossly normal, 
deep tendon reflexes were symmetric all over and there were 
no pathologic reflexes.  The diagnosis was headaches of 
unknown etiology.  The examiner stated that the description 
given by the veteran did not fit that of migraine headaches.  

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches.  Although the September 1994 VA 
physician stated that the headaches were perhaps secondary to 
his sarcoidosis the August 1999 VA neurologist has stated 
that the etiology of the headaches is unknown.  Therefore, 
the veteran's headaches are not etiologically related to his 
service or his service-connected disabilities.  Accordingly, 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.

As the preponderance of the available evidence is against the 
veteran's claim, entitlement to service connection for 
headaches must be denied.

II.  Seborrheic dermatitis, Right Nasolabial Fold Dermatitis, 
Alopecia Areata

The Board concedes that the veteran has presented a claim, 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
there is competent medical evidence of current diagnoses of 
seborrheic dermatitis, dermatitis of the right nasolabial 
fold, alopecia areata; service medical records show the 
veteran was seen for bilateral white vertical stretch marks 
his abdomen, café au lait spots on his left upper back and 
his right abdomen and his left dorsal wrist had a thin 
underlying patch of pimples; and a VA medical opinion that 
the alopecia areata was questionably secondary to sarcoid, 
which was later service-connected.  The Board must determine 
whether the evidence supports the claim for service 
connection or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records show that the veteran was seen 
for complaints of skin disorders.  The veteran had Chicken 
Pox in August 1986.  In December 1992 there were bilateral 
white vertical stretch marks on the veteran's abdomen and his 
left dorsal wrist had a thin underlying patch of pimples.  
There were café au lait spots on his left upper back and his 
right abdomen.  The physician noted no rash.  

The VA examined the veteran in January 1994.  Upon 
examination his skin was clear, the lymphatic and hemic 
systems were negative and his head face and neck were 
negative.  A skin disorder was not diagnosed.  

VA outpatient treatment records dated July 1994 to June 1995 
show that the veteran was seen for seborrheic dermatitis, 
dermatitis of the right nasolabial fold, alopecia areata.  In 
July 1994 the assessments were hair loss, questionable 
alopecia areata questionably secondary to sarcoid.  The 
assessments, in March 1995, were alopecia areata and probable 
seborrheic dermatitis, totally rule out sarcoid.  In June 
1995 the diagnoses were alopecia areata, slowly recovering, 
seborrheic dermatitis and skin tags.  

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for seborrheic dermatitis, dermatitis of the right 
nasolabial fold, alopecia areata, claimed as a skin disorder.  
Although the July 1994 the assessments were hair loss, 
questionable alopecia areata questionably secondary to 
sarcoid the March 1995 VA physician totally ruled out sarcoid 
in relationship to alopecia areata and probable seborrheic 
dermatitis.  Therefore, the veteran's seborrheic dermatitis, 
dermatitis of the right nasolabial fold, alopecia areata is 
not etiologically related to his service or his service-
connected disabilities.  Accordingly, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.

As the preponderance of the available evidence is against the 
veteran's claim, entitlement to service connection for 
seborrheic dermatitis, dermatitis of the right nasolabial 
fold, alopecia areata claimed as a skin disorder must be 
denied.


ORDER

Service connection for headaches is denied.

Service connection for seborrheic dermatitis, dermatitis of 
the right nasolabial fold, alopecia areata, claimed as a skin 
disorder, is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

